
	

114 HRES 505 IH: Honoring the 50th anniversary of the Higher Education Act of 1965.
U.S. House of Representatives
2015-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 505
		IN THE HOUSE OF REPRESENTATIVES
		
			October 29, 2015
			Mr. Hinojosa (for himself, Mr. Scott of Virginia, Mr. Grijalva, Mr. Gene Green of Texas, Ms. Jackson Lee, Mr. Vela, Ms. Eddie Bernice Johnson of Texas, Mr. Veasey, Mr. Jeffries, Mr. Takano, Mr. Sablan, Mr. Cárdenas, Mrs. Davis of California, Mr. Polis, Ms. Fudge, Ms. Judy Chu of California, Mr. Danny K. Davis of Illinois, Mr. Pocan, Ms. Clark of Massachusetts, Ms. Lee, Mrs. Napolitano, Mr. Doggett, Mr. Gallego, Ms. Bonamici, Mr. Fattah, Ms. Clarke of New York, Mr. Castro of Texas, Mr. O’Rourke, Ms. Adams, Ms. Roybal-Allard, Mr. Courtney, Mr. Cuellar, Mr. DeSaulnier, Mr. Al Green of Texas, and Ms. Wilson of Florida) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Honoring the 50th anniversary of the Higher Education Act of 1965.
	
	
 Whereas 2015 marks the 50th anniversary of the Higher Education Act of 1965; Whereas President Lyndon B. Johnson signed the Act into law on November 8, 1965, as part of the Great Society;
 Whereas prior to its passage, attending institutions of higher education remained an unreachable dream for those without the financial means or legal ability to improve their educational and occupational status;
 Whereas generations of Americans sought Federal legislation to increase access to these institutions of higher education for populations barred from attending due to social and economic inequality;
 Whereas efforts by those in the civil rights movement cast a bright light on the restrictive, inhumane treatment of Americans facing the oppressive burden of poverty and racial injustice;
 Whereas while early Great Society legislation signed into law by President Lyndon B. Johnson prohibited discrimination based on race, color, national origin, religion, and sex, many Americans still lacked the education and skills needed to fully participate in a rapidly modernizing economy through no fault of their own;
 Whereas the Higher Education Act of 1965 authorized a vast array of programs and provisions supporting millions of low-income students and their families in their efforts to attend and complete studies at institutions of higher education;
 Whereas the funding authorized by the Higher Education Act of 1965 continues to serve as the primary source of Federal student aid in the form of Federal grants, student loans, and Federal Work-Study;
 Whereas the Higher Education Act of 1965, in addition to offering aid directly to students, provided grants to institutions of higher education to promote research, established a National Teacher Corps, and allocated aid to historically Black colleges and universities, two-year colleges, and other developing institutions;
 Whereas Congress has amended the Higher Education Act of 1965 at various times, with key changes that strengthened the Act;
 Whereas the creation of the Talent Search Program in 1965 and the Special Services for Disadvantaged Students Program under the reauthorization in 1968 formed, with the Upward Bound Program, a trio of programs (commonly known as TRIO) designed to identify and provide services to low-income individuals, first-generation college students, and individuals with disabilities in their progress from secondary to postbaccalaureate study;
 Whereas the amendments to the Act in the Patsy Takemoto Mink Equal Opportunity in Education Act of 1972, commonly known as title IX, made groundbreaking changes that prohibit discrimination on the basis of sex in any academic or athletic program receiving Federal funding or support and continue the march toward true equality of opportunity for all;
 Whereas the Basic Educational Opportunity Grant, signed into law in 1972 and now known as the Pell Grant Program, began providing need-based grants to low-income students in order to further improve access to institutions of higher education;
 Whereas the amendments to the Higher Education Act of 1965 have underscored the importance of preparing students from migrant and seasonal farmworker families to enter and succeed in postsecondary education by providing Federal support for the High School Equivalency Program (HEP) and the College Assistance Migrant Program (CAMP);
 Whereas the 1998 amendments created the Gaining Early Awareness and Readiness for Undergraduate Programs (GEAR UP), a discretionary grant program tasked with increasing the number of successful low-income students in higher education by providing critical supports to cohorts of students in high poverty middle schools;
 Whereas amendments to the Higher Education Act of 1965 created pathways toward loan forgiveness for the Nation’s servicemembers, public and civil servants, and teachers, allowing more graduates to serve in these important roles while working toward the prospect of greater financial independence;
 Whereas amendments to the Higher Education Act of 1965 created title V, a Federal designation and increased support for Hispanic-serving institutions, colleges and universities that provide a significant proportion of postsecondary opportunities for Latino undergraduate and graduate students and low-income students;
 Whereas amendments to the Act in the Student Aid and Fiscal Responsibility Act, enacted as part of the Health Care and Education Reconciliation Act of 2010, made landmark investments in Pell Grants, historically Black colleges and universities, Hispanic-serving institutions, tribal colleges and universities, predominantly Black institutions, Asian-American and Native American Pacific Islander-serving institutions, Alaska Native and Native Hawaiian-serving institutions, and other minority-serving institutions;
 Whereas amendments to the Higher Education Act of 1965 have created Federal programs to strengthen the capacity of institutions enrolling undergraduates at two-year and four-year public and private colleges and universities, as well as institutions of higher education offering graduate study; and
 Whereas the Higher Education Act of 1965 solidified and expanded the Federal Government’s role in higher education policy at an integral time in our Nation’s history, and continues to provide Americans with the means for access to a postsecondary education: Now, therefore, be it
	
 That the House of Representatives— (1)honors the 50th anniversary of the Higher Education Act of 1965;
 (2)acknowledges those whose support and efforts led to passage of the Higher Education Act of 1965; (3)recognizes the significant investment the Higher Education Act of 1965 has made in the lives of American students, families, and this Nation as a whole; and
 (4)encourages all Americans to recognize and celebrate the important historical milestone represented by the congressional passage of the Higher Education Act of 1965 and its ideals of improving educational access and affordability.
			
